  Case 19-01009       Doc 53     Filed 11/02/20 Entered 11/02/20 20:35:51            Desc Main
                                   Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                              )                Chapter 7
                                    )
STEVEN ZARLING,                     )                Case No. 18-35437
                                    )
      Debtor.                       )                Hon. Judge: CLEARY
___________________________________ )
LINDA NELSON,                       )
            Plaintiff,              )
      v.                            )                Adv. Case No. 19 AP 01009
STEVEN D. ZARLING,                  )
            Defendant.              )

                                       PRETRIAL BRIEF

       Defendant Steven D. Zarling, by and through his attorney, Michael R. Colter, II, of David

M. Siegel & Associates, LLC, respectfully submits his pretrial brief in accordance with this

Court’s Pre-Trial Order for Video Trial entered on September 25, 2020.

            STANDARD FOR DENIAL OF DISCHARGE UN 11 U.S.C § 727(a)

       The Supreme Court has addressed this issue with respect to exceptions to discharge under

11 U.S.C. § 523(a). Grogan v. Garner (In re Garner), 498 U.S. 279 (1991). In Grogan, the

Supreme Court held that exceptions to discharge are essentially a civil matter, and that the

preponderance of the evidence represents a fair balance. Id. In so doing, the Supreme Court

specifically referenced the legislative history to 11 U.S.C. § 727(a): "Most notably, Congress

chose the preponderance standard to govern determinations under 11 U.S.C. § 727(a)(4)...." Id. at

289. The reasoning of the Supreme Court is equally applicable to denials of discharges under

§ 727(a): the debtor has no fundamental right to a discharge, and does not have a sufficient

interest in a discharge to warrant a heightened standard of proof. Id. at 286.

            DENYING DEBTOR A DISCAHRGE UNDER 11 U.S.C. § 727(a)(2)

                                                 1
     Case 19-01009       Doc 53      Filed 11/02/20 Entered 11/02/20 20:35:51                 Desc Main
                                       Document     Page 2 of 5



1.       Section 727(a)(2) of Chapter 11 of the Bankruptcy Code provides that:

             a. The court shall grant the debtor a discharge, unless . . . (2) the debtor, with intent

                  to hinder, delay, or defraud a creditor or an officer of the estate charged with

                  custody of property under this title, has transferred, removed, destroyed,

                  mutilated, or concealed, or has permitted to be transferred, removed, destroyed,

                  mutilated, or concealed—

                  (A) property of the debtor, within one year before the date of the filing of the

                  petition; or

                  (B) property of the estate, after the date of the filing of the petition;

         11 U.S.C. § 727(a)(2).

2.       "Concealment ... includes preventing discovery, fraudulently transferring or withholding

         knowledge or information required by law to be made known." United States v. Turner,

         725 F.2d 1154, 1157 (8th Cir.1984) cited by In re Scott, 172 F.3d 959, 967 (7th Cir.

         1999).

3.       Debtor in this case has made no attempt to behave in a manner that would show he

         intentionally tried hinder or delay a creditor or officer of the court. Quite the opposite,

         Debtor has made himself available for his § 341 Meeting, § 2004 Examination, and

         provided all the documents he possess to provide an accurate and complete picture of his

         financial affairs.

              DENYING DEBTOR A DISCAHRGE UNDER 11 U.S.C. § 727(a)(3)

1.       Section 727(a)(3) of Chapter 11 of the Bankruptcy Code provides that:

                  (a) The court shall grant the debtor a discharge, unless . . . (3) the

                      debtor has concealed, destroyed, mutilated, falsified, or failed



                                                      2
     Case 19-01009      Doc 53     Filed 11/02/20 Entered 11/02/20 20:35:51              Desc Main
                                     Document     Page 3 of 5



                    to keep or preserve any recorded information, including books,

                    documents, records, and papers, from which the debtor's

                    financial condition or business transactions might be

                    ascertained, unless such act or failure to act was justified under

                    all of the circumstances of the case.

         11 U.S.C. § 727(a)(3).

2.       The purpose of § 727(a)(3) is to make the privilege of discharge dependent on a true

         presentation of the debtor's financial affairs. In re Scott, 172 F.3d 959, 969 (7th Cir.

         1999) (citing Cox v. Lansdowne (In re Cox), 904 F.2d 1399, 1401 (9th Cir. 1990) (quoting

         In re Underhill, 82 F.2d 258, 260 (2d Cir. 1936). While this provision is not meant to bar

         the ordinary debtor, a “sudden and large dissipation of assets,” coupled with a lack of

         books and records will provide a basis for denial of a discharge under this section. Id. at

         970.

3.       “We have no doubt that the principal concern of § 727(a)(3) is debtors who destroy or

         hide their records. Moreover, most bankruptcies are consumer-type bankruptcies with no

         assets or business affairs to speak of, and, therefore, the complexity of their business

         transactions do not implicate § 727(a)(3).” In re Scott, 172 F.3d 959 at 971 (1999)

         (quoting Matter of Juzwiak, 89 F.3d 424, 428 (7th Cir. 1996). [W]here debtors are

         sophisticated in business, and carry on a business involving significant assets; creditors

         have an expectation of greater and better record keeping. Id.

4.       The Bankruptcy Code does not require every debtor seeking a discharge to maintain a

         bank account, nor does it require an impeccable system of record keeping. In re Fink,

         351 B.R. 511, 524 (Bankr. N.D. Ill. 2006).



                                                   3
     Case 19-01009        Doc 53   Filed 11/02/20 Entered 11/02/20 20:35:51              Desc Main
                                     Document     Page 4 of 5



5.       Debtor in this case worked as a union drywall taper prior to the injuries he sustained

         which have prevented him from working. These injuries lead to Debtor receiving a

         worker’s compensation settlement which is referred to herein as Funds. Debtor provided

         Plaintiff with copies of the worker’s compensation checks and a deposit slip. The

         settlement and the bank deposit slip reflect a complete picture of the financial history of

         the Funds and the destination of the Funds. The Debtor in this case is very similar to the

         common consumer-type bankruptcy with no business affairs to speak of mentioned in

         Scott, and § 727(a)(3) should not be used to deny him a discharge. In re Scott, at 970.

6.       Debtor’s actions show his intent is to cooperate with the proceedings and to comply with

         the bankruptcy code.

              DENYING DEBTOR A DISCAHRGE UNDER 11 U.S.C. § 727(a)(4)

      1. The court shall grant the debtor a discharge, unless . . . (4) the debtor knowingly and

         fraudulently, in or in connection with the case—

                 (A) made a false oath or account;

                 (B) presented or used a false claim;

                 (C) gave, offered, received, or attempted to obtain money, property, or advantage,

                     or a promise of money, property, or advantage, for acting or forbearing to act;

                     or

                 (D) withheld from an officer of the estate entitled to possession under this title,

                     any recorded information, including books, documents, records, and papers,

                     relating to the debtor’s property or financial affairs;

      2. A plaintiff seeking to deny a debtor's discharge under § 727(a)(4)(A) “must prove by a

         preponderance of evidence that: (1) the debtor made a statement under oath; (2) the



                                                     4
 Case 19-01009      Doc 53     Filed 11/02/20 Entered 11/02/20 20:35:51             Desc Main
                                 Document     Page 5 of 5



      statement was false; (3) the debtor knew the statement was false; (4) the debtor made the

      statement with fraudulent intent; and (5) the statement related materially to the

      bankruptcy case.” Stamat v. Neary, 635 F.3d 974, 978 (7th Cir. 2011).

   3. Debtor provided accurate and truthful testimony at his § 341 Meeting of Creditors and

      § 2004. Furthermore, Debtor has complied with discovery requests. The Plaintiff will be

      unable to show the Debtor committed all the above elements.

                                                    Respectfully Submitted,

                                                    /s/Michael R. Colter, II
                                                    Michael R. Colter, II, A.R.D.C. #6304675
                                                    Attorney for the Defendant

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100




                                               5
